Case 1:18-cv-04076-JPH-MPB Document 1 Filed 12/28/18 Page 1 of 34 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 KEN R. McCALLISTER,                               )
                                                   )
                      Plaintiff,                                 1:18-cv-4076
                                                   ) Case No.: __________________
                                                   )
         v.                                        )
                                                   ) Removed from Marion Superior Court
 UNITED PARCEL SERVICE INC., a/k/a                 ) Case No.: 49D04-1812-PL-047987
 UNITED PARCEL SERVICE                             )
 COMPANY, a/k/a UPS,                               )
                                                   )
                      Defendant.

                                    NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1331, 1332, 1441, and 1446, Defendant United Parcel Service,

Inc. ("Defendant" or "UPS") hereby removes this action from the Marion Superior Court, in

Marion County, in the State of Indiana, to the United States District Court for the Southern District

of Indiana, Indianapolis Division. In support thereof, UPS states as follows:

                                         BACKGROUND

        1.      Plaintiff Ken R. McCallister ("Plaintiff") initiated this action on or about December

5, 2018 by filing a complaint ("Complaint") in Marion County Superior Court, styled as Ken R.

McCallister v. United Parcel Service Inc., a/k/a United Parcel Service Company, a/k/a UPS (Case

No. 49D04-1812-PL-047987). UPS was served with a copy of the Complaint and Summons on

December 10, 2018. (True and correct copies of Plaintiff's Complaint and Summons appear at

Exhibit A).

        2.      UPS filed this notice of removal within 30 days of receiving the initial pleading and

within one year of the commencement of this action, in compliance with 28 U.S.C. § 1446(b).




                                                  1
QB\55336073.1
Case 1:18-cv-04076-JPH-MPB Document 1 Filed 12/28/18 Page 2 of 34 PageID #: 2



Removal to this Court is proper because the Southern District of Indiana, Indianapolis Division,

includes Marion County, Indiana, where Plaintiff filed this action. 42 U.S.C. § 1441(a).

         3.       Plaintiff is a citizen of Indiana. See [Pl.’s Compl., ¶ 1] 1 [Declaration of Robert

Morrow attached as Exhibit B, ¶ 12].

         4.       UPS is an Ohio corporation and has its principal place of business in Georgia. See

[Morrow Decl., ¶ 9].

         5.       Plaintiff's Complaint alleges that UPS required him to forfeit his company seniority

and denied him a return to a full-time position because he exercised rights under the Americans

with Disabilities Act, 42 U.S.C. § 12101 et seq. Plaintiff seeks the following relief: (1) back pay;

(2) damages related to lost benefits, including pension credits and lost seniority; (3) damages

related to emotional distress; and (4) attorneys' fees and costs. [Pl.'s Compl. at Prayer for Relief].

                                FEDERAL QUESTION JURISDICTION

         6.       A defendant may remove to federal court a civil case brought in a state court so

long as the federal court has original jurisdiction over the matter. 28 U.S.C. § 1441(a). This Court

has original subject matter jurisdiction over an action when the plaintiff's asserted cause of action

involves questions of federal law. 28 U.S.C. § 1331.

         7.       Here, Plaintiff's Complaint asserts a cause of action under the Americans with

Disabilities Act, 42 U.S.C. § 12101 et seq. See [Pl.’s Compl.].

         8.       Accordingly, Plaintiff's Complaint, on its face, confers federal question jurisdiction

on this Court.




1
  UPS cites to Plaintiff's Complaint only for the purposes of this Notice of Removal and reserves the right to
dispute the Complaint allegations at any time later in this proceeding.

                                                          2
QB\55336073.1
Case 1:18-cv-04076-JPH-MPB Document 1 Filed 12/28/18 Page 3 of 34 PageID #: 3



                                  DIVERSITY JURISDICTION

        9.      A federal district court also has original jurisdiction in diversity where the suit

arises between citizens of different states and the amount in controversy exceeds $75,000.00,

exclusive of costs and interest. Id. at § 1332(a); Travelers Property Cas. v. Good, 689 F.3d 714,

717 (7th Cir. 2012). This Court has original diversity jurisdiction over Plaintiff's Complaint

because Plaintiff and Defendant are citizens of different states and the amount in controversy

exceeds $75,000.00.

        10.     In determining whether diversity exists, a corporation is considered a citizen of the

state of incorporation and the state in which it has its principal place of business. 28 U.S.C. §

1332(c)(1); Hertz Corp. v. Friend, 130 S. Ct. 1181, 1185-86 (2010).

A.      Complete Diversity of Citizenship Between the Parties.

        11.     UPS is a citizen of both Ohio and Georgia under 28 U.S.C. § 1332(c)(1), as it is

incorporated in Ohio and has its principal place of business in Georgia. [Morrow Decl., ¶ 9].

        12.     Plaintiff, on the other hand, is a citizen of Indiana. [Pl.’s Compl., ¶1] [Morrow

Decl., ¶ 12]. Accordingly, the diversity of citizenship requirement is met.

B.      The Amount in Controversy Exceeds $75,000.00.

        13.     To determine the amount in controversy in a removed action, the Court will

evaluate the "amount required to satisfy the plaintiff’s demands in full" and the record as a whole

as it exists on the date of removal. See Oshana v. Coca-Cola Co., 472 F.3d 506, 510-11 (7th Cir.

2006). Where, as here, the plaintiff’s complaint provides little information as to the value of his

claims, a defendant’s “good-faith estimate of the stakes is acceptable if it is plausible and supported

by a preponderance of the evidence.” Id. Plaintiff can defeat jurisdiction "only by proving to a




                                                  3
QB\55336073.1
Case 1:18-cv-04076-JPH-MPB Document 1 Filed 12/28/18 Page 4 of 34 PageID #: 4



legal certainty that the claim is really for less than the jurisdictional amount” at the time of removal.

Id. (internal citations omitted).

        14.     Here, Plaintiff's prayer for relief—which seeks backpay, emotional distress

damages, damages related to lost company seniority and pension credits—supports a good-faith,

plausible estimate that the amount in controversy exceeds $75,000.

        15.     Accordingly, the amount in controversy, exclusive of interest and costs at issue,

satisfies the jurisdictional amount requirement under 28 U.S.C. § 1332(a).

        16.     UPS provided written notice of the filing of this Notice of Removal and the attached

exhibits to Plaintiff by U.S. mail and email on December 28, 2018. UPS also has attached, as

Exhibit C, a copy of the Notice to State Court and Plaintiff of Removal to Federal Court, which

UPS will file with the Clerk of Marion Superior Court, Indiana.

        17.     Pursuant to Local Rule 81-2, UPS also has attached, as Exhibit D, a copy of all

pleadings in the state court action that are in the possession of UPS.

        18.     Consistent with this Notice, UPS removes the above-described action now pending

in Marion Superior Court, Indiana, to the United States District Court for the Southern District of

Indiana. Defendant preserves all other bases for removal of this action to this Court.

Dated: December 28, 2018                        Respectfully submitted,

                                               UNITED PARCEL SERVICE, INC.

                                               By: /s/ Hunter G. DeKoninck
                                                       One of Its Attorneys
Hunter G. DeKoninck, #32563-49
Quarles & Brady LLP
135 North Pennsylvania Street
BMO Building Suite 2400
Indianapolis, IN 46204
Phone: 317-957-5000
Fax: 317-957-5010
Email: hunter.dekoninck@quarles.com


                                                   4
QB\55336073.1
Case 1:18-cv-04076-JPH-MPB Document 1 Filed 12/28/18 Page 5 of 34 PageID #: 5




Attorney for Defendant




                                      5
QB\55336073.1
Case 1:18-cv-04076-JPH-MPB Document 1 Filed 12/28/18 Page 6 of 34 PageID #: 6



                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 28th day of December, 2018, I electronically filed the foregoing

with the Clerk of the Court using the electronic filing system. The undersigned hereby certifies

that a copy of the foregoing has been served upon the following individual by depositing a copy

of the same in the United States mail, first class postage prepaid, and by email this 28th day of

December, 2018:

                                       James D. Masur II
                                       Robert York & Associates
                                       7212 North Shadeland Avenue, Suite 150
                                       Indianapolis, Indiana 46250
                                       jdmasur@york-law.com



                                              /s/ Hunter G. DeKoninck




                                                  6
QB\55336073.1
Case 1:18-cv-04076-JPH-MPB Document 1 Filed 12/28/18 Page 7 of 34 PageID #: 7
Case 1:18-cv-04076-JPH-MPB Document 1 Filed 12/28/18 Page 8 of 34 PageID #: 8
Case 1:18-cv-04076-JPH-MPB Document 1 Filed 12/28/18 Page 9 of 34 PageID #: 9
Case 1:18-cv-04076-JPH-MPB Document 1 Filed 12/28/18 Page 10 of 34 PageID #: 10
Case 1:18-cv-04076-JPH-MPB Document 1 Filed 12/28/18 Page 11 of 34 PageID #: 11
Case 1:18-cv-04076-JPH-MPB Document 1 Filed 12/28/18 Page 12 of 34 PageID #: 12
Case 1:18-cv-04076-JPH-MPB Document 1 Filed 12/28/18 Page 13 of 34 PageID #: 13
Case 1:18-cv-04076-JPH-MPB Document 1 Filed 12/28/18 Page 14 of 34 PageID #: 14
Case 1:18-cv-04076-JPH-MPB Document 1 Filed 12/28/18 Page 15 of 34 PageID #: 15
Case 1:18-cv-04076-JPH-MPB Document 1 Filed 12/28/18 Page 16 of 34 PageID #: 16
Case 1:18-cv-04076-JPH-MPB Document 1 Filed 12/28/18 Page 17 of 34 PageID #: 17
Case 1:18-cv-04076-JPH-MPB Document 1 Filed 12/28/18 Page 18 of 34 PageID #: 18
Case 1:18-cv-04076-JPH-MPB Document 1 Filed 12/28/18 Page 19 of 34 PageID #: 19
Case 1:18-cv-04076-JPH-MPB Document 1 Filed 12/28/18 Page 20 of 34 PageID #: 20
Case 1:18-cv-04076-JPH-MPB Document 1 Filed 12/28/18 Page 21 of 34 PageID #: 21
Case 1:18-cv-04076-JPH-MPB Document 1 Filed 12/28/18 Page 22 of 34 PageID #: 22
Case 1:18-cv-04076-JPH-MPB Document 1 Filed 12/28/18 Page 23 of 34 PageID #: 23
Case 1:18-cv-04076-JPH-MPB Document 1 Filed 12/28/18 Page 24 of 34 PageID #: 24
Case 1:18-cv-04076-JPH-MPB Document 1 Filed 12/28/18 Page 25 of 34 PageID #: 25
Case 1:18-cv-04076-JPH-MPB Document 1 Filed 12/28/18 Page 26 of 34 PageID #: 26
Case 1:18-cv-04076-JPH-MPB Document 1 Filed 12/28/18 Page 27 of 34 PageID #: 27
Case 1:18-cv-04076-JPH-MPB Document 1 Filed 12/28/18 Page 28 of 34 PageID #: 28
Case 1:18-cv-04076-JPH-MPB Document 1 Filed 12/28/18 Page 29 of 34 PageID #: 29
Case 1:18-cv-04076-JPH-MPB Document 1 Filed 12/28/18 Page 30 of 34 PageID #: 30
Case 1:18-cv-04076-JPH-MPB Document 1 Filed 12/28/18 Page 31 of 34 PageID #: 31
Case 1:18-cv-04076-JPH-MPB Document 1 Filed 12/28/18 Page 32 of 34 PageID #: 32
Case 1:18-cv-04076-JPH-MPB Document 1 Filed 12/28/18 Page 33 of 34 PageID #: 33
Case 1:18-cv-04076-JPH-MPB Document 1 Filed 12/28/18 Page 34 of 34 PageID #: 34
